Citation Nr: 0423054	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  95-22 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for Grave's disease.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1965.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1993 rating decision 
and a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The RO, in pertinent part, denied the veteran's claims of 
entitlement to service connection for Grave's disease and for 
PTSD.  After adjudicating other issue then pending on appeal, 
the Board REMANDED the claims in July 1998.  The claims now 
return following additional development.  


FINDINGS OF FACT

1.  The veteran has been specifically notified of the 
evidence and information required to substantiate the claims 
addressed in this decision, and all identified evidence has 
been obtained.

2.  The probative and competent medical evidence of record 
establishes that the veteran does not meet the clinical 
criteria for a diagnosis of PTSD which is based on any 
verified, credible stressor from active service.

3.  Graves disease was not shown in active service or for 
many years thereafter, nor was it shown disabling to a 
compensable degree during the first post service year.

4.  A preponderance of the probative and competent medical 
evidence of record establishes that post service diagnosed 
Grave's disease is not linked to active service eon any 
basis, including exposure to herbicides, or to any incident 
of his service. 


CONCLUSIONS OF LAW

1.  Grave's disease was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
therein, including as secondary to herbicide exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(6)(d), 
3.309(e) (2003).

2.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, added May 19, 1993, 
58 Fed. Reg. 29110 (May 19, 1993), and as amended effective 
March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 1999) and 
67 Fed. Reg. 10332 (Mar. 7, 2002), 4.125 (1999) as amended 61 
Fed. Reg. 52700 (October 8, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to the claim addressed in this 
decision.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and, for the reasons expressed below, finds that the 
development of the claim addressed in this decision has 
proceeded in accordance with the provisions of the law and 
regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

By a claim form the veteran was provided for use in a May 
1994 to request that his claim for PTSD be reopened, the 
veteran was advised that new and material evidence was 
required.  The veteran thereafter submitted a lengthy 
statement in June 1994.  

The Board notes, as to this issue, that the VCAA does not 
require that a claim be reopened unless new and material 
evidence is presented.  In this case, that issue was resolved 
in the veteran's favor, that is, in its July 1998 Board 
decision, the veteran's request to reopen the claim for 
service connection for PTSD was granted.  Since the issue now 
before the Board, the claim on the merits, is a 
"downstream" issue, it is not clear whether compliance with 
all notice provisions of the VCAA is required as to this 
issue.  See McCutcheon v. Principi, 17 Vet. App. 559 (2004) 
(directing supplemental briefing of issue as to extent to 
which notice provisions of 38 U.S.C.A. § 5103(a) apply where 
"downstream" element is at issue).  Because this issue is 
not settled, the Board will address compliance with all 
aspects of the VCAA as to both the initial claim to reopen 
and the claim on the merits for service connection for PTSD, 
although the Board does not concede that such compliance is 
required.

In a July 1994 letter, the RO advised the veteran that 
additional evidence was required to substantiate his claim 
for service connection for Grave's disease, and provided the 
criteria for service connection.  The criteria for service 
connection were set forth in the first paragraph of the 
reasons and bases provided in the March 1995 rating decision, 
and the criteria then applicable to determine whether new and 
material evidence had been submitted was provided in that 
same rating decision.  

The veteran was provided with the complete text of 38 C.F.R. 
§ 3.303 and of 38 C.F.R. § 3.156 in the June 1995 SOC.  In a 
September 1996 supplemental statement of the case (SSOC), the 
veteran was provided with the text of the regulations 
governing presumptions of service connection following 
exposure to herbicides, as well as the text of 38 C.F.R. 
§ 3.156 governing new and material evidence.  

The Board's REMAND, issued in July 1998, discussed at some 
length the additional evidence required to substantiate the 
claim for service connection for Grave's disease and the 
evidence required to substantiate the reopened claim for 
service connection for PTSD.  

The evidence obtained on the veteran's behalf, and the 
evidence lacking to substantiate the claim, were discussed in 
a September 2002 SSOC.  In an October 2002 letter regarding 
the claim for service connection for PTSD, the RO again 
advised the veteran of the criteria for an award of service 
connection.

VA examinations were afforded to the veteran in July 1994, 
August 1995, September 1998, September 1999, and January 
2003.

The veteran testified at a personal hearing in June 1995.  In 
his July 1995 substantive appeal, the veteran also requested 
a Travel Board hearing.  The veteran withdrew that request by 
a written, signed statement submitted in October 1996.  

In April 2003, the RO provided a letter to the veteran which 
specifically advised him of the enactment of the VCAA, 
described VA's duties to him under that act, described the 
types of evidence the veteran could submit or identify which 
might be relevant to substantiate a claim for an increased 
evaluation, and afforded him an opportunity to identify any 
relevant evidence.  

A May 2003 rating decision included the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA.  By a 
July 2003 letter, the RO again advised the veteran of the 
enactment of the VCAA, described VA's duties to him under 
that act, described the types of evidence the veteran could 
submit or identify which might be relevant to substantiate 
his claim, and afforded him an opportunity to identify any 
relevant evidence, since the prior letter had discussed the 
veteran's reopened claim.  The July 2003 letter specifically 
noted that the information provided applied to both the 
claims, including the claim for service connection for PTSD 
and the claim for service connection for Grave's disease.  




Finally, in a SSOC issued in April 2004, the RO advised the 
veteran of the current provisions of 38 C.F.R. § 3.304, 
including the provisions of § 3.304(f), as revised in 2002, 
during the pendency of the veteran's appeal.  

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  It 
has been more than one year since the RO advised the claimant 
of the complete text of 38 C.F.R. § 3.159.  Although one year 
has not yet elapsed since the RO advised the veteran of the 
revisions to 38 C.F.R. § 3.304(f), and particularly in view 
of the fact that the liberalized provisions are more 
favorable to the veteran than the provisions in effect when 
the veteran submitted his claim, the VCAA does not bar the 
Board from completing appellate review of this claim.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 
117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In particular, the veteran 
has been afforded multiple opportunities to submit or 
identify evidence during the approximately 10 years of the 
pendancy of this claim, and the RO has obtained all available 
evidence identified by the veteran.  The RO has also 
attempted to obtain all evidence directed in the Board's July 
1998 Remand, and notified the veteran where these attempts 
were unsuccessful.  In particular, the veteran was notified 
that there was no substantiation of the veteran's description 
of stressors incurred while a POW, as there was no 
verification that the veteran had been a POW.  

The veteran testified at a personal hearing, and withdrew his 
request for a Travel Board hearing.  The statements and 
evidence submitted by the veteran and the medical statements 
submitted on the veteran's behalf at his request make it 
clear that the veteran received and acted on the RO's 
notifications to him of the evidence required to substantiate 
his claims.  In addition, the veteran has been afforded VA 
examination five times during the pendency of the appeal.




It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, or 
that an essentially equivalent notification was provided.  

In this case, the initial AOJ decision was made in 1994, 
several years prior to enactment of the VCAA.  However, the 
case has been reviewed de novo since the VCAA was enacted and 
since the veteran was advised of the enactment of the VCAA 
and the provisions thereof.  

The multiple notices provided to the veteran clearly 
satisfied the duty to notify the veteran of applicable law 
and regulations and of the evidence required to substantiate 
the claim.  

The multiple notifications to the veteran clearly advised him 
that he could identify or submit any relevant evidence, and 
notified him what evidence VA would attempt to obtain or had 
obtained on his behalf, what evidence he would have to 
obtain, and what his responsibilities in developing his 
claims were.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The veteran has received notice equivalent to that required 
under of the provisions of the VCAA in the numerous 
communications by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notices provided fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  



The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence, and has been provided the 
complete text of 38 C.F.R. § 3.159, as revised to 
implement the VCAA.  
The Board finds that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claims for service connection at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Service Connection for Grave's disease

Factual Background

VA outpatient treatment notes and reports of VA examinations 
establish that a diagnosis of Grave's disease was medically 
assigned.  For purposes of information only, and without 
reliance thereon, the Board notes that Grave's disease is 
characterized by excessive secretion of thyroid hormone 
(hyperthyroid disease).  Dorland's Illustrated Medical 
Dictionary 1187 (27th ed. 1988).  The veteran underwent 
thyroid suppression, using treatment with radioactive iodine 
(I-131).

By a medical statement dated in June 1995, a provider who 
indicated he was the veteran's treating VA endocrinologist 
stated that autoimmune diseases are reported to be associated 
with exposure to Agent Orange, and further stated that 
Grave's disease, which the veteran had been diagnosed, was an 
autoimmune disease.   

The examiner who conducted a September 1998 VA examination 
discussed the veteran's history of diagnosis and treatment of 
Grave's disease.  The examiner stated that he reviewed 
textbooks and reports of studies of veterans who were exposed 
to Agent Orange.  The examiner concluded, after reviewing the 
studies, that there was no evidence that exposure to 
herbicides was a cause of hyperthyroidism (Grave's disease).  
Rather, the examiner noted, some reports suggested that 
exposure to herbicides caused hypothyroidism (too little 
secretion of hormones by the thyroid).  

The examiner concluded that the veteran's diagnosis of 
hyperthyroidism (Grave's disease) was not related to his 
exposure to herbicides in Vietnam.  The examiner further 
noted that this conclusion was supported by the fact that the 
veteran's exposure to herbicides ended no later than 1965 and 
his thyroid disease did not appear until 1992.  

The examiner concluded that since approximately 30 years had 
elapsed between the veteran's service in Vietnam and the 
start of the disease, there was no correlation between the 
grave's disease and the veteran's active service.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If not shown during service, service connection may be 
granted for presumptive diseases such as endocrinopathies if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).

VA General Counsel has stated that service in a deep-water 
vessel in waters offshore the Republic of Vietnam does not 
constitute service "in the Republic of Vietnam."  See 
VAOPGCPREC 27-97.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, type II 
diabetes mellitus, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term 
"soft-tissue sarcoma" includes epithelioid sarcoma.  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within thirty years, after the last date 
on which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).



The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (CAFC) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  

Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
38 C.F.R § 3.159(a)(1).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  See 38 C.F.R § 3.159(a)(2).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519


Analysis

Although Grave's disease is not among the diseases which may 
be presumed service-connected in a veteran who has been 
exposed to Agent Orange, the veteran submitted a medical 
statement which noted that autoimmune diseases were thought 
to possibly be related to exposure to Agent Orange, and 
noting that Grave's disease is thought to be of an autoimmune 
etiology.  

However, although this medical statement implies that the 
veteran's Grave's disease, as an autoimmune disease, may be 
etiologically related to his exposure to herbicides, the 
statement did not specifically so state.  Moreover, the 
provider did not identify the medical evidence or studies on 
which he based his statement that an autoimmune disease such 
as Grave's disease might be related to Agent Orange.  

In contrast, the examiner who conducted the September 1998 VA 
examination and provided an opinion specifically identified 
the medical and scientific evidence that he believed 
supported an opinion that the veteran's Grave's disease was 
not related to the veteran's exposure to herbicides.  

Because the physician who provided the September 1998 medical 
opinion explained the basis of that opinion, and apparently 
based the opinion on the conclusion reached by the Institute 
of Medicine, the Board finds that the September 1998 opinion, 
which is unfavorable to the veteran, is more persuasive than 
the June 1995 opinion which is unfavorable to the veteran's 
claim.  

As service connection for Grave's disease may not be presumed 
for a veteran who has been exposed to herbicides, and as the 
preponderance of the evidence is against a finding that the 
veteran has established under Combee, supra, that exposure to 
herbicides caused Grave's disease in his particular case, the 
claim must be denied.  

In reaching this decision the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Service Connection for PTSD

Factual Background

The veteran served in Vietnam.  Among his awards and 
decorations, he was awarded the Armed Forces Expeditionary 
Medal (AFEM) and the Combat Infantryman Badge (CIB).  

In October 1983, a claim of entitlement to service connection 
for PTSD was denied.  

In 1992, the veteran requested that VA update his records to 
reflect award of the POW medal, and provided a 1992 document 
reflecting that issuance of that award had been authorized.  
However, later documents in the file reflect that it was 
determined that the DD-214 (Record of Service) which 
accompanied the request for authorization of award of the POW 
medal was inconsistent with the official DD-214 of record.  
The record reflects that award of the POW medal was later 
withdrawn.

On VA examination conducted in July 1994, the veteran 
reported flashbacks, nightmares of combat, rage, agitation, 
and amnesia for the period of time when he was a POW, with 
inability to recall the dates of his confinement or how he 
escaped, although he recalled routinely being tortured with 
slivers of bamboo under his fingernails, toenails, and 
elsewhere while he was a POW.  

He reported that he killed women, old men, performed 
assassinations, and that he was very good at night combat.  
He reported that he was entitled to a Purple Heart, although 
he had not yet received it.  The examiner concluded that the 
veteran was one of the most serious cases of PTSD he had ever 
seen.  

A June 1995 VA medical statement presented observations of 
the veteran's irritability, hypervigilance, paranoia, and 
sudden violent behavior witnessed by KH, MD, who stated that 
he was the VA physician treating the veteran for Grave's 
disease (hyperthyroidism.)

In August 1995, the VA examiner who had conducted the July 
1994 VA examination and had assigned a diagnosis of PTSD at 
that time again examined the veteran.  The examiner noted 
that there were multiple discrepancies in the file regarding 
the veteran's description of his experiences as a POW.  The 
examiner noted that it appeared that the veteran's DD-214 had 
been altered, and stated that he had missed these 
inconsistencies at the time of the first examination.  The 
examiner discussed the historical evidence in the claims 
file, which reflected that the veteran had not reported POW 
status until the 1990's.  The examiner noted that he 
considered the absence of discussion of POW status in 
examinations prior to 1990 and the veteran's vagueness as to 
the length of time her was held as a POW persuasive evidence 
that the veteran's report of POW experiences was fabricated.  

The examiner concluded that, although the veteran presented 
severe symptoms of PTSD, there was no documentation to 
support a link between the reported stressors as the basis of 
those symptoms.  The examiner concluded that it was more 
likely that the veteran had a mixed personality disorder.

The Board's July 1998 decision determined that there was new 
and material evidence to reopen the claim of entitlement to 
service connection for PTSD.  Following remand, the veteran 
underwent VA psychiatric examination in September 1998.  The 
examiner indicated that the veteran was a poor historian.  

The veteran provided vague answers and was hostile.  He 
reported having auditory hallucinations in the past.  He 
reported that he was generally angry.  He felt that he had 
special powers, but declined to describe these powers.  

The examiner described the veteran as contentious, evasive, 
and unpleasant.  The veteran yelled at the examiner at the 
top of his voice.  His answers were tangential, disorganized, 
and vague.  The examiner stated that the veteran's reports 
did not make sense, and stated that his reports were not 
believable.  The examiner noted that he did not in any 
spontaneous way mention any symptom of PTSD other than 
flashbacks.  When asked what flashbacks were, he stated that 
he did not know, but thought they were like dreams.  

The examiner concluded that the veteran's general complaints 
were confusion, paranoia, special powers, anger, resentment, 
depression, anger, not being able to be close to anyone.  The 
examiner concluded that his general presentation was much 
more congruent with the presentation of a paranoid 
schizophrenic individual than of an individual with PTSD, and 
assigned diagnoses of probable schizophrenia and mixed 
personality disorder.  

The veteran again underwent VA psychiatric examination in 
September 1999.  The examiner noted an impression that the 
veteran behaved as if he were someone who was posing as 
mentally ill.  He exhibited aberrant behaviors which were 
inconsistent over the course of the examination.  He provided 
no specific complaints, indicating he did not understand whet 
the examiner was asking or that he could not remember.  When 
asked questions relevant to symptoms of PTSD, he provided 
rambling answers.  When asked to describe his flashbacks, he 
was unable to provide a description.  

Mental status questions, including proverbs and tests of 
memory, yielded results that the examiner concluded were 
inconsistent and non-typical.   The examiner concluded that 
the veteran had no diagnosable mental disorder.  

In October 2002, KH, MD, who stated he was the veteran's 
treating physician since 1993, submitted a statement 
indicating that he was permanently disabled as a result of 
PTSD due to service in Vietnam.  Dr. KH also provided a 
September 2002 medical statement indicating that the veteran 
was medically unfit to serve on a jury due to PTSD and 
Grave's disease.

The veteran again underwent a VA psychiatric examination in 
January 2003.  The veteran described traumatic events in 
Vietnam, including while he was a POW.  The examiner noted 
that the claims file did not support his contention that he 
had been a POW.  He reported that he had never married, and 
had one child, who was born blind, with whom he had no 
contact.  He reported having 30 jobs following service 
discharge, before he was awarded Social Security 
Administrating disability benefits.  He reported that he 
played pool and played chess with other residents in the 
trailer home complex where he resided.  When questioned about 
an arrest in 1969, he denied that it had happened.  

The examiner noted that the veteran was not receiving any 
outpatient treatment for a psychiatric disorder, was not on 
any medications for his psychiatric disorder, and denied that 
he had ever been hospitalized for treatment of a psychiatric 
disorder.  The examiner concluded that the veteran had a 
histrionic personality disorder on Axis II but did not meet 
the criteria for a diagnosis of PTSD.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military or, if preexisting active service, was aggravated 
therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 

Additionally, if the claimed stressor is related to the 
claimant having been a prisoner of war, prisoner of war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997; added 58 Fed. Reg. 29110, effective May 19, 1993).

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 

If the evidence establishes that the veteran was a prisoner 
of war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (1999) (emphasis added) as 
amended effective March 7, 1997, 64 Fed. Reg. 32807-32808 
(June 18, 1999); see 38 U.S.C.A. § 1154(b) (West 1991); see 
also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred. Although 
service connection may be established based on other in-
service stressors, the following provisions apply for 
specified in-service stressors as set forth below:

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. 

Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes. 

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence. VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal 
assault occurred.  38 C.F.R. § 3.304(f) as amended at 67 
Fed. Reg. 10332, Mar. 7, 2002.

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. 

However, the issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
must be resolved on a case-by-case basis based on the facts 
of each case.

Any evidence which is probative of the issue of whether a 
veteran engaged in combat may be used by a veteran to support 
a veteran's assertion that he was engaged in combat. The 
benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy. If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor. VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding. 64 Fed. Reg. 
32807 (1999). As the Cohen determination was in effect when 
the RO reviewed this case, the Board finds no prejudice to 
the veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran. 38 U.S.C.A. § 5107(b) (West 2000); 38 C.F.R. §§ 
3.102, 4.3 (2003).

Analysis

The veteran seeks service connection for PTSD.  Some evidence 
is favorable to that claim.  The examiner who conducted July 
1994 VA examination concluded that the veteran had severe 
PTSD.  The endocrinologist treating the veteran's Grave's 
disease expressed opinions in June 1995 and in October 2002.  
The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, or based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  


However, other medical evidence of record is unfavorable to 
the claim.  The examiner who conducted August 1995 VA 
examination concluded that the veteran had a mixed 
personality disorder.  

In September 1998, diagnoses of probable schizophrenia and 
mixed personality disorder were assigned.  The examiner who 
conducted September 1999 VA examination concluded that the 
veteran had no diagnosable psychiatric disorder.  The 
examiner who conducted January 2003 VA examination concluded 
that the veteran had a histrionic personality disorder.

The clear preponderance of the medical opinion of record is 
that the veteran does not meet the criteria for a diagnosis 
of PTSD.  Although a diagnosis of PTSD was assigned in 1994, 
the same examiner who assigned that diagnosis in 1994 
concluded in 1995, after further review of the evidence of 
record and further examination of the veteran, that he did 
not meet the criteria for a diagnosis of PTSD.  No 
psychiatric examiner or mental health provider has assigned a 
diagnosis of PTSD since 1994.  

Although the veteran's endocrinologist, Dr. KH, stated, in 
June 1995, that the veteran had PTSD, the endocrinologist's 
opinion noted that the diagnosis of PTSD had been assigned by 
another provider.  As the provider who assigned the diagnosis 
of PTSD in 1994, on which Dr. KH stated that he based his 
opinion, reached a different conclusion in August 1995, the 
persuasive value of Dr. KH's June 1995 is considerably 
reduced.  Dr. KH did not explain, in his September and 
October 2002 statements that the veteran had PTSD, his basis 
for continued assignment of that diagnosis.

The CAVC has held that it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another, provided that the Board gives an adequate statement 
of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 
(1995).


The Board finds particularly persuasive the January 2003 
medical opinion that the appropriate diagnosis for the 
veteran's psychiatric disorder is histrionic personality 
disorder.  The report of the January 203 examination reflects 
consideration of the claims files.  The examiner noted that 
there were no VA clinical records.  The Board notes that the 
examiner's assessment in this regard is consistent with all 
evidence in the claims file, which reflects that the veteran 
has never sought VA treatment for a psychiatric disorder and 
which reflects that he has not identified any non-VA sources 
of treatment for a psychiatric disorder.  The fact that he 
had not sought treatment for a psychiatric disorder was not 
discussed by the examiners who conducted the previous 
examinations.  

The examiner who conducted the January 2003 VA examination 
provided a lengthy report, and explained in some detail the 
criteria that the veteran met for a diagnosis of histrionic 
personality disorder.  The report also reflects how the ways 
in which the veteran's current behaviors and symptoms which 
met the criteria for histrionic personality disorder are 
consistent with behaviors and symptoms previously identified.  

All four of the examiners who conducted the five VA 
psychiatric examinations afforded to the veteran during the 
pendency of this appeal concluded that the veteran did not 
meet the criteria for a diagnosis of PTSD.  Although one 
physician provided September 2002 and October 2002 statements 
that the veteran suffers from PTSD, he provided no 
explanation or rationale for assignment of that diagnosis.  

The clear preponderance of the competent medical evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD, as the evidence establishes that the 
veteran does not currently meet the DSM-IV criteria for 
assignment of a diagnosis of PTSD.  

In reaching this conclusion, the Board notes that the veteran 
was awarded a CIB, and notes that the receipt of that award 
establishes that he was exposed to combat.  

Nevertheless, the medical examiners concluded that the 
veteran's current clinical disorder was not etiologically 
related to the claimed in-service stressors, where the 
veteran reported stressors incurred while a POW, but official 
service records reflected no notation that the veteran was a 
POW and the service department revoked award of the POW 
medal.  

The Board further notes that the regulations require medical 
evidence of a link between current symptoms and an in-service 
stressor.  In this case, the medical evidence does not 
establish such a link.  Instead, the majority of the 
examiners have clearly stated that the veteran does not meet 
the criteria for assignment of a diagnosis of PTSD.  

As a valid service connection claim for PTSD requires medical 
evidence of a current disability due to PTSD, the veteran's 
claim for service connection for PTSD must be denied.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating 
that, in the absence of proof of a present disability there 
can be no valid claim).  

In reaching this decision the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The claim for service connection for PTSD must be 
denied.


ORDER

Entitlement to service connection for Grave's disease is 
denied.

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



